                                                              USDCSDNY                              l

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                 Q0(;1UMENT                            I
                                                              ELECtRoNrcALt               v r1L En .,
DANIEL SABINO,                                                DOC#:..        ..       ,    /
                                                                                                    ,I

                                                                                                    'I
                                                              DATE FII:,ED: r~/\lo ~\j                  !
                                   Plaintiff,                         .           .        r.
                       -against-

DEPARTMENT OF CORRECTIONS AND                                     19-CV-7268 (NSR)
COMMUNITY SUPERVISION; JOHN DOE,
                                                                ORDER OF SERVICE
SUPERINTENDENT OF FISHKILL
CORRECTIONAL FACILITY; LYNN J. LILLEY,
SUPERINTENDENT OF WOODBOURNE
CORRECTIONAL FACILITY,

                                   Defendants.

NELSONS. ROMAN, United States District Judge:

       Plaintiff, currently incarcerated in Woodbourne Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants have violated his rights. By order dated

August 8, 2019, the Court granted Plaintiff's request to proceed without prepayment of fees, that

is, in forma pauperis. 1

                                      STANDARD OF REVIEW

        The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636,639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe prose pleadings liberally, Harris v. Mills, 572




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed informa pauperis. See 28 U.S.C. § 1915(b)(l).
F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                           DISCUSSION

A.     Department of Corrections and Community Supervision

       Plaintiff’s claims against the New York State Department of Corrections and Community

Supervision must be dismissed. “[A]s a general rule, state governments may not be sued in

federal court unless they have waived their Eleventh Amendment immunity, or unless Congress

has abrogated the states’ Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355,

366 (2d Cir. 2009). “The immunity recognized by the Eleventh Amendment extends beyond the

states themselves to state agents and state instrumentalities that are, effectively, arms of a state.”

Id. New York has not waived its Eleventh Amendment immunity to suit in federal court, and

Congress did not abrogate the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v.

Palisades Interstate Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims

against the New York State Department of Corrections and Community Supervision are therefore

barred by the Eleventh Amendment and are dismissed.

B.     Rule 21 of the Federal Rules of Civil Procedure

       Plaintiff alleges that correctional officers at Fishkill Correctional Facility sexually

harassed and abused him, and after he reported the abuse, the correctional officers retaliated

against him by sending three inmates to assault him while he was naked in the shower. The Clerk

of Court is therefore directed, under Rule 21 of the Federal Rules of Civil Procedure, to amend

the caption of this action to add John Does 1 – 3 (Correction Officers, Fishkill Correctional

Facility) as Defendants. This amendment is without prejudice to any defenses that these

Defendants may wish to assert.

                                                   2
C.     Service on John Doe, Superintendent of Fishkill Correctional Facility and Lynn J.
       Lilley, Superintendent of Woodbourne Correctional Facility

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Superintendent of Fishkill Correctional

Facility; 2 and Lynn J. Lilley, Superintendent of Woodbourne Correctional Facility through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service


2
 The Superintendent of Fishkill Correctional Facility is Robert Cunningham. See
www.doccs.ny.gov/PressRel/2015/New_Fishkill_Superintendent_08_25_15.pdf.




                                                  3
Process Receipt and Return form (“USM-285 form”) for each of these Defendants. The Clerk of

Court is further instructed to issue a summons and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon these Defendants.

        The Clerk of Court is further instructed to: issue a summons and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service upon these

Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

D.      John Doe Defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New York State Department of Corrections and Community

Supervision to identify John Does 1 – 3 (Correction Officers, Fishkill Correctional Facility). It is

therefore ordered that the New York State Attorney General, who is the attorney for and agent of

the New York State Department of Corrections and Community Supervision, shall ascertain the

identities of the John Doe Defendants whom Plaintiff seeks to sue here and the addresses where

these Defendants may be served. The New York State Attorney General shall provide this

information to Plaintiff and the Court within sixty days of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe Defendants. The amended complaint will replace, not supplement, the

original complaint. An Amended Civil Rights Complaint form that Plaintiff should complete is

attached to this order. Once Plaintiff has filed an amended complaint, the Court will screen the

amended complaint and, if necessary, issue an order directing the Clerk of Court to complete the



                                                   4
USM-285 forms with the addresses for the named John Doe Defendants and deliver all

documents necessary to effect service to the U.S. Marshals Service.

E.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim. 3

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff’s claims against the New York State Department of

Corrections and Community Supervision. See 28 U.S.C. § 1915(e)(2)(B)(iii).

       The Clerk of Court is instructed to issue summonses, complete the USM-285 forms with

the addresses for Robert Cunningham, Superintendent of Fishkill Correctional Facility; and Lynn

J. Lilley, Superintendent of Woodbourne Correctional Facility and deliver all documents

necessary to effect service to the U.S. Marshals Service.

       The Clerk of Court is directed, under Rule 21 of the Federal Rules of Civil Procedure, to

add John Does 1 – 3 (Correction Officers, Fishkill Correctional Facility) as Defendants.




       3
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                 5
         The Clerk of Court is directed to mail a copy of this order and the complaint to the New

York State Attorney General at: 28 Liberty Street, New York, New York 10005.

         Local Civil Rule 33.2 applies to this action.

         The Clerk of Court is directed to docket this as a "written opinion" within the meaning of

Section 205(a)(5) of the E-Govemment Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:
           White Plains, New York

                                                             NELSON S. ROMAN
                                                           United States District Judge




                                                   6
       DEFENDANTS AND SERVICE ADDRESSES


Robert Cunningham, Superintendent
Fishkill Correctional Facility
18 Strack Drive
Beacon, New York 12508-0307

Lynn J. Lilley, Superintendent
Woodbourne Correctional Facility
 99 Prison Road
P.O. Box 1000
Woodbourne, New York 12788-1000
